EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abraham Rosner on 24 June 2021.
The application has been amended as follows: 
In the Claims:
In claim 3, line 4, “to axially movably connect the fixing portion with the connecting portion” has been rewritten as --as the fixing portion that is axially movably connected with the connecting portion--.
In claim 5, line 5, --the circumferential surface of-- has been inserted after “of”; line 6, “the length” has been rewritten as --a length--; line 7, “fit into” has been rewritten as --in fitting contact with--.
Claims 1, 3, 4, 5 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A connector-attached 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee